Citation Nr: 0212904	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Evaluation of residuals of frostbite of the left foot, 
rated as 30 percent disabling from April 14, 1998.

2.  Evaluation of residuals of frostbite of the right foot, 
rated as 30 percent disabling from April 14, 1998.


(The issues of entitlement to service connection for 
peripheral vascular disease of the lower extremities, 
entitlement to a higher evaluation for peripheral neuropathy 
of the left foot, entitlement to a higher evaluation for 
peripheral neuropathy of the right foot, and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU), will be the 
subjects of a later decision by the Board of Veterans' 
Appeals (Board).)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1951.  

This matter comes before the Board on appeal from a December 
1998 rating decision by the RO that, among other things, 
granted a claim of entitlement to service connection for 
residuals of frostbite of each foot, and awarded a 10 percent 
evaluation for each foot, effective from April 14, 1998.  The 
veteran was notified of these actions by a letter in January 
1999.  By rating action of July 1999, the RO increased the 
evaluation for residuals of frostbite of the left foot from 
10 to 20 percent, and increased the evaluation for residuals 
of frostbite of the right foot from 10 to 30 percent.  These 
increases were made effective from April 14, 1998.  By a 
September 2001 action, the RO increased the rating for 
residuals of frostbite of the left foot from 20 to 30 
percent, effective from April 14, 1998.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of such issues requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, April 14, 1998.  

The Board is currently undertaking additional development on 
the issues of entitlement to service connection for 
peripheral vascular disease of the lower extremities, 
entitlement to a higher evaluation for peripheral neuropathy 
of the left foot, entitlement to a higher evaluation for 
peripheral neuropathy of the right foot, and entitlement to 
TDIU.  This action is taken pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development actions are 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3099, 
3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDING OF FACT

The residuals of frostbite of both feet are manifested by 
complaints of numbness, sensitivity, tingling, and pain, and 
the veteran has nail abnormalities, osteopenia, fungal 
infection, and some diminished sensation; loss of toes or 
parts is not shown.


CONCLUSION OF LAW

A higher evaluation for residuals of frostbite of the left 
foot or right foot is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.104 
(Diagnostic Code 7122) (effective from January 12, 1998 and 
August 13, 1998) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for cold injury 
residuals that had been in effect since January 12, 1998.  
This was done on August 13, 1998.  The Board notes that when 
a regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, as is 
the case here, the version more favorable to the veteran 
should apply, unless Congress or the VA Secretary provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The veteran's service-connected residuals of frostbite of 
each foot has been evaluated as 30 percent disabling, from 
April 14, 1998, under 38 C.F.R. § 4.104 (Diagnostic Code 
7122) (2001), the rating criteria for evaluation of residuals 
of cold injuries, as modified effective in January 1998.  A 
30 percent rating is the maximum rating available for each 
lower extremity pursuant to Diagnostic Code 7122.  38 C.F.R. 
§ 4.104 (Diagnostic Code 7122) (2001).  Where there is 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), a 
30 percent rating is assigned.  

Notes following this regulation indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  
38 C.F.R. § 4.104; Diagnostic Code 7122, including Notes 1 
and 2 (effective Jan. 12, 1998).

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: 

Note (1) Separately evaluate amputations 
of fingers or toes, and complications 
such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities 
that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation 
under diagnostic code 7122.  

38 C.F.R. § 4.104, Diagnostic Code 7122, Note 1 (2001); 63 
Fed. Reg. 37,779 (1998).

In the veteran's case, the record shows that, at a March 2000 
VA cold injury protocol examination, the color of the 
veteran's skin was pink.  There was evidence of fungus along 
the lateral borders of both feet and minimal erythematous 
areas that were mottled with dry skin that could be 
consistent with chronic fungal infection.  There was no pain 
or stiffness in the joints of the foot, deformity, or 
abnormal range of motion.  There was evidence of fungal 
infection at the base of the right great toe, which was 
discolored.  The diagnoses included status post cold injury 
of both feet with residual subjective description of arterial 
spasm consistent with Raynaud's.  At a May 2002 VA peripheral 
nerves examination, the veteran complained of burning, 
tingling, and numbness in the feet, which limited his ability 
to ambulate.  

At a March 2001 VA peripheral nerves examination, the veteran 
reported that he felt continuously like he was walking on 
sponges with burning and numbness in the feet.  He had some 
diminished sensation to sharp and light touch, distally in 
all four limbs.  The impression was sensory neuropathy.  At a 
March 2001 VA cold injury protocol examination, the veteran 
had small superficial varicose veins, which the examiner 
noted were not as dense as some severe cases of frostbite but 
consistent with frostbite.  There was some scaliness around 
the heels and fungal infection of the great toenail.  X-rays 
of the feet revealed some osteopenia and very small plantar 
spur bilaterally, and vascular calcification.  The diagnoses 
included history of cold injury to the feet with chronic 
fungal infection of the nails and of the skin of the feet.

Based on a review of the record, the Board finds that a 
higher evaluation than 30 percent for residuals of frostbite 
of the left foot or right foot from April 14, 1998 is not 
warranted.  Reviewing the symptomatology and findings 
contained in the VA examination reports and medical records, 
the Board finds that a 30 percent rating is the maximum 
rating provided for residuals of frostbite of either foot, 
absent a loss of all, or a portion of, one or more of the 
veteran's toes.  Moreover, the veteran has not been found to 
have squamous cell carcinoma in either the right or left 
lower extremity.  In this regard, the Board also notes that 
VA examination reports do not contain evidence of tissue loss 
specifically due to frostbite.  Although the veteran has 
reported increased pain in both feet, because he is already 
in receipt of the highest schedular rating, a greater 
schedular rating is not available to him.  Moreover, as noted 
above, any symptomatology typical of neurologic difficulty 
such as might be caused by peripheral neuropathy has been 
rated separately by the RO and will be addressed in a later 
decision of the Board.  Therefore, the Board is constrained 
to hold that a higher schedular evaluation for residuals of 
frostbite of each foot from April 14, 1998, is not warranted.

The Board has also considered whether additional ratings 
would be appropriate under other potentially applicable 
Codes, including Diagnostic Code 7117 (Raynaud's syndrome).  
The evidence of record, however, including the VA examination 
report dated in March 2000, reflects that the veteran 
experiences the sort of symptoms that have already been 
considered to support the 30 percent ratings under Diagnostic 
Code 7122.  Therefore, a separate or higher rating under 
Diagnostic Code 7117 is not warranted.  38 C.F.R. § 7122, 
Note 1 (2001).  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO regarding the severity of the foot 
disabilities.  While a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding a higher evaluation at any time during the 
pendency of these claims.  Fenderson, supra.  The Board 
concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claims for 
higher evaluations.  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for residuals of frostbite of 
each foot on account of considerations outside the schedular 
rating criteria.  The Board, however, finds that the evidence 
does not tend to show that either service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 
The Board finds that the current evidence of record does not 
demonstrate that either the left or right foot service-
connected disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  In the veteran's case, there is no indication that 
service-connected frostbite problems are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  As noted above, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
criteria.  It is not shown by the evidence that the appellant 
has required hospitalization for his cold injuries, or that 
there has been any significant or regular outpatient 
treatment for this disability.  In view of these findings and 
in the absence of evidence of extraordinary symptoms, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the appellant's 
residuals of cold injury of the left foot and right foot.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issues 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  The 
Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating action of December 1998, a statement 
of the case issued in June 1999, and supplemental statements 
of the case issued in August 1999, August 2000, September 
2001, and April 2002, which informed him of the applicable 
law and regulations.  Specifically, the RO notified the 
veteran of the development of his claims, the type of 
evidence needed to prove his claims, and of which evidence, 
if any, would be obtained by the veteran, and which evidence, 
if any, would be retrieved by VA.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  This document also shows that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The Board finds that VA has 
obtained all records from sources identified by the veteran, 
including his post-service VA and private treatment records.  
Moreover, the veteran has been afforded VA examinations to 
evaluate the severity of his service-connected disabilities 
in August 1998, March 2000, May 2000, and March 2001.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Therefore, under the circumstances of this case, the Board 
concludes that a remand for further action under the VCAA 
will serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Consequently, further development of this claim 
and further expending of VA's resources are not warranted.  

Finally, the Board has considered the case of Bernard v. 
Brown, 4 Vet. App. 384 (1993) for possible prejudice to the 
veteran by the Board's application of the VCAA.  As indicated 
in the above discussion, however, the veteran has been 
afforded the rights and notices required under the VCAA and 
the duty-to-assist regulations.  The evidence has been 
developed and weighed.  Accordingly, for the reasons stated 
above in the analysis of the application of the VCAA and the 
duty-to-assist regulations, the Board concludes that the 
veteran would not be prejudiced by the Board's action without 
remand to the RO.



								(Continued on next 
page)

ORDER

An evaluation higher than 30 percent from April 14, 1998, for 
residuals of frostbite of the left foot or the right foot is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

